Title: From John Adams to Thomas Goodsell, 4 May 1819
From: Adams, John
To: Goodsell, Thomas



Dear Sir—
Quincy May 4th 1819

Be pleased to accept my thanks—for an address from the Agricultural Society of the County of Oneida by Alexander Coventry Esqr.—
Tho I have not the honour, of knowing, or being known—either to yourself or Mr Coventry I have not the less obligation to both for this favour—I have been more amused with this Address than with any I have ever read upon such occasions—it has laid open sources of Speculation—and presented objects of Investigation sufficient to occupy the longest life—it seems to have adopted an opinion that in an Antiquity more remote than the Conversion or Birth of Abraham, there existed an intercourse between Chaldea Egypt Chinia and Philada Winchester—now invalued in great obscurity by the distruction, accidental or designed of Ancient Beesords History and Monuments—A period the when Mythological Philosophy of an the Marriage of our Ouranos and ghee and the consequent Astrological Religions of the Host of Heaven—were the Universal worship of Mankind—
This Address has almost excited in me a wish for a longer life— his p its prospects into futurity are so bright Brilliant and Glorious—as to be sufficient to excite the wishes of our Young Men—that they may live a Century to come—yet I do not believe—that they will pass a happier life than that which has been enjoyed by your / Friend and humble Servant
John Adams
P.S. I am not a little surprised that Mr Coventry has omitted the Name of Mr Madison who is not only a President of an Agricultural Society—but has Published an Address as Scientific as any that has appeared
J. A—
